                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JASON DEON PALTON
ADC #095164                                                                   PLAINTIFF

V.                          CASE NO. 5:19-CV-51-DPM-BD

JAMES GIBSON, et al.                                                      DEFENDANTS


                                         ORDER

       Plaintiff Jason Deon Palton, who is incarcerated at the Varner Unit of the

Arkansas Department of Correction (ADC), filed this case without the help of a lawyer

under 42 U.S.C. § 1983. (Docket entry #2) Because of deficiencies in the complaint, the

Court gave Mr. Palton an opportunity to file an amended complaint that addressed those

deficiencies. (#5) He has now filed his amended complaint. (#6)

       In his amended complaint, Mr. Palton requests that his claims against Defendant

Carroll be dismissed. (#6, p. 1) That request is granted, and Mr. Palton’s claims against

Defendant Carroll are DISMISSED, without prejudice. The Clerk of the Court is directed

to terminate Defendant Carroll as a party Defendant.

       For screening purposes, Mr. Palton has stated retaliation claims against

Defendants Gibson, Shipman, Washington, and Davis. (#2, #6) Accordingly, service is

proper on these Defendants. The Clerk of Court is directed to prepare summonses for

Defendants Gibson, Shipman, Washington, and Davis. The United States Marshal is

directed to serve copies of the complaint, with any attachments (#2) and the amended

complaint (#6), along with summonses for Defendants Gibson, Shipman, Washington,
and Davis, without requiring prepayment of fees and costs or security. Service

Defendants Gibson, Shipman, Washington, and Davis should be through the Arkansas

Department of Correction Compliance Division, P.O. Box 20550, Pine Bluff, Arkansas

71612.

         IT IS SO ORDERED, this 19th day of March, 2019.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
